NO. 07-10-00189-CR; 07-10-00190-CR

                            IN THE COURT OF APPEALS

                      FOR THE SEVENTH DISTRICT OF TEXAS

                                    AT AMARILLO

                                       PANEL B

                                  OCTOBER 8, 2010


                        MICHAEL DON DENTON, APPELLANT

                                           v.

                         THE STATE OF TEXAS, APPELLEE


             FROM THE 181ST DISTRICT COURT OF RANDALL COUNTY;

           NO. 18,607-B, 18,608-B; HONORABLE JOHN B. BOARD, JUDGE


Before QUINN, C.J., and CAMPBELL and HANCOCK, JJ.


                                ABATE AND REMAND

       Appellant Michael Don Denton appeals his convictions and sentences. We will

abate the appeals and remand the cases to the trial court for proceedings consistent

with this order.


       The record in these appeals was filed July 12, 2010, and appellant’s brief was

due August 11. Appellant did not file his brief and on August 25 we issued a letter

notifying him that unless his brief was filed by September 7 the appeals would be

abated and remanded to the trial court without further notice. Appellant did not file his

brief but filed a motion requesting an extension for filing his brief. Appellant grounded
the motion on his counsel’s heavy workload. The motion also referenced the possibility

of voluntary dismissal. We granted the extension, giving appellant until September 27

to file his brief. Appellant did not file his brief or a motion to dismiss the appeal nor did

he file a motion seeking a further extension of time to file his brief.


       We now abate the appeals and remand both cases to the trial court for further

proceedings.


       On remand, the trial court is directed to immediately notice and conduct a

hearing to determine:


       1. whether appellant desires to prosecute the appeals;

       2. whether appellant’s retained counsel will diligently pursue the appeals;

       3. if it is determined that present counsel will not diligently pursue the
       appeals, whether appellant is presently indigent, and if so, whether
       appellant is entitled to a free appellate record and appointed counsel on
       appeal.

The trial court shall cause the hearing to be transcribed. So too shall it 1) execute

findings of fact and conclusions of law addressing the foregoing issues, 2) cause to be

developed a supplemental clerk’s record containing the findings of fact and conclusions

of law and all orders it may issue as a result of its hearing on this matter, and 3) cause

to be developed a reporter’s record transcribing the evidence and arguments presented

at the aforementioned hearing. Additionally, the trial court shall then file the

supplemental record with the clerk of this court on or before November 8, 2010. Should

further time be needed by the trial court to perform these tasks, then same must be

requested before November 8, 2010. Finally, if the trial court determines that appellant


                                              2
is entitled to appointed counsel and appoints counsel, it must inform this court of the

name, address, telephone number, telefax number, and state bar number of the

appointed counsel.


      It is so ordered.



                                                     Per Curiam



Do not publish.




                                          3